Citation Nr: 0900772	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 8, 2004 
for a grant of service connection for multiple chemical 
sensitivities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision.  The veteran requested 
a hearing before the Board.  The requested hearing was 
conducted by the undersigned Acting Veterans Law Judge in 
Washington, DC in March 2008. 

At the veteran's hearing, it was clarified that the only 
issue on appeal was one of entitlement to an effective date 
earlier than January 2004 for the grant of service connection 
for multiple chemical sensitivities.  However, in reviewing 
the veteran's claims file, the Board notes that the veteran 
made a number of references to "clear and unmistakable 
error."  Clear and unmistakable error (CUE) is a specific 
type of complaint that is filed in regard to a decision that 
has become final.  As such, CUE cannot be alleged with regard 
to denial of an effective date prior to January 8, 2004 for a 
grant of service connection for multiple chemical 
sensitivities.  This claim is on appeal to the Board.  To the 
extent that the veteran wishes to file a CUE claim with an 
final decision on a different claim, such as the denial of a 
claim for service connection for allergic rhinitis, he should 
file a specific CUE claim with the RO, identifying the 
specific rating decision he believes was in error and 
identifying the specific error that was made.

In April 2007, the veteran filed a request for approval of 
school attendance.  As this does not appear to have been 
acted on, it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The claims file establishes that the veteran's claim for 
service connection for multiple chemical sensitivities was 
received by VA in January 2004.

2.  The evidence fails to show that a claim for service 
connection for multiple chemical sensitivities was ever 
received by VA prior to January 2004.

3.  Insufficient evidence has been submitted to rebut the 
presumption of regularity, or to establish any irregularity 
in the evidence that VA did not receive a claim for service 
connection for multiple chemical sensitivities earlier than 
January 2004.


CONCLUSION OF LAW

Criteria for effective date earlier than January 8, 2004 for 
a grant of service connection for multiple chemical 
sensitivities have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.303, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, required notice was completed by a 
letter dated in March 2004 which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

The veteran's claim of entitlement to an effective date 
earlier than January 2004 for the grant of service connection 
for multiple chemical sensitivities arises from his 
disagreement with the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Moreover, in Hartman, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  

Nevertheless, the veteran was informed how disability ratings 
and effective dates were calculated in an April 2006 letter; 
and his claim was subsequently readjudicated by a July 2006 
statement of the case.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been secured.  
The veteran also testified at a hearing before the Board.  As 
such, the duties to notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

II.  Effective Date

The veteran asserted at a hearing before the Board in March 
2008 that he was entitled to an effective date earlier than 
January 8, 2004 for the grant of service connection for 
multiple chemical sensitivities.  He contends that an 
effective date in 1995 following his separation from service 
should be granted because that was when he first filed a 
claim for allergies following his return from the Persian 
Gulf Region.

However, the veteran was denied service connection for 
allergic rhinitis in an August 1995 rating decision, and he 
failed to perfect an appeal of that decision.  As such, that 
decision has become final and the veteran has not 
specifically alleged that a clear and unmistakable error was 
made in that rating decision.  The veteran attempted to 
reopen his claim of entitlement to service connection for 
allergic rhinitis, but the request to reopen was denied by a 
January 2005 rating decision (which also denied service 
connection for multiple chemical sensitivities).  As these 
two issues are considered to be separate, and because service 
connection for allergic rhinitis has been denied, the 
original claim for service connection for allergic rhinitis 
cannot now serve as a claim for service connection for 
multiple chemical sensitivities.

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(b)(2).

As discussed above, the veteran's denied claim for service 
connection for allergic rhinitis cannot serve as the claim 
for service connection for multiple chemical sensitivities.  

The veteran has also advanced a second theory, arguing 
essentially that he filed a claim for service connection for 
multiple chemical sensitivities in 2002, but the RO failed to 
act on his claim for approximately two years.  The veteran 
testified that he submitted a VA Form 21-4138 in July 2002, 
and then made several follow-up inquires when he did not hear 
anything back from VA.  The veteran stated that he spoke with 
his service organization representative who looked in his 
claims file and reported that the document had been "filed 
without action" and requested that the veteran refile his 
claim, which the veteran did in January 2004.

In this case, the veteran indicated that he was able to trace 
some VA progress notes back to as early as July 2003 that 
note chemical sensitivities and he had a letter from his 
private doctor which stated that the veteran had been showing 
a pattern of chemical sensitivities since 1996.  As such, it 
is clear that the veteran was entitled to benefits earlier 
than January 2004.  However, as the effective date is the 
later of the date of receipt of the claim or the date 
entitlement arose, the issue before the Board becomes is the 
date of receipt by VA of the claim for service connection for 
the disability at issue.

The veteran alleges that he filed his claim for service 
connection for multiple chemical sensitivities several years 
earlier than 2004.  The veteran submitted a copy of claim 
form dated in July 2002.  This claim form would have served 
as a claim prior to January 2004 if there were any evidence 
that the form dated in 2002 had ever been received by VA.  
However, there is no objective evidence that this claim form 
was ever actually received by VA.  No VA date stamp or 
handwritten notation of receipt by VA appears on the front or 
back of the form.  No copy of the 2002 claim form appears to 
have been filed in the VA claims file prior to January 2004.  

The Court of Appeals for Veterans Claims (Court) has applied 
a presumption of regularity to all manner of VA processes and 
procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 
(2000).  In applying this legal principle to the present 
instance, the presumption of regularity applies to VA's 
actions following receipt of a claim.  It is presumed that VA 
properly processed all claims submitted by the veteran or his 
representative, including affixing evidence of the date of 
receipt by VA, and associating the claim with the claims 
folder.  Clear evidence is required to rebut the presumption 
of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. 
App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 
(1994). 
 
In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  The veteran 
reports that a service organization representative told him 
that his 2002 claim was in the file, and then advised the 
veteran refile his claim with VA.  However, if the veteran's 
claim had already been affixed to the veteran's VA claims 
file, there would have been no need for the veteran to refile 
the claim, as the representative could have either copied the 
letter or brought the claim to the attention of the RO staff 
in order to spur action on the claim.  As it is, there is no 
record of such a 2002 letter being in the VA file until the 
veteran submitted it several years later in 2004.  There is 
no letter in the claims file about the claim at issue in this 
appeal that was date stamped to show receipt by VA earlier 
than January 2004.

In April 2008, the veteran's representative submitted a 
letter from the veteran to his representative that was dated 
in August 2003 in which the veteran indicated that he had not 
received any communication from VA regarding the claim he had 
purportedly attempted to submit in July 2002 (a copy of the 
claim was also included in the letter) and asking his 
representative to contact VA regarding the status of his 
claim.  However, there is no evidence that the veteran's 
representative ever made such an inquiry, or that the veteran 
or his representative even resubmitted the letter.  The 'date 
of receipt' of a claim for purposes of benefits administered 
by VA means the date on which the claim was received by VA, 
except as to specific provisions for claims received in the 
State Department, the Social Security Administration, or the 
Department of Defense.  38 C.F.R. § 3.1(r).  As such, the 
submission of a claim to a representative does not meet the 
definition of receipt of a claim for VA purposes. 

Unfortunately, the veteran's claims file is devoid of any 
date stamped document prior to January 2004 that indicates 
that an intent to file a claim for service connection for 
multiple chemical sensitivities.  The veteran has provided 
evidence which establishes that he intended to submit a claim 
in this matter to VA prior to January 2004.  

Unfortunately, the only evidence that the claim was actually 
submitted to VA prior to January 2004 is a statement 
discussed by the veteran in his testimony.  The veteran 
testified that an individual who did not testify before Board 
in March 2008 told him VA had received the claim at issue 
prior to January 2004.  The veteran's testimony as to his 
understanding of the statement made to the veteran is 
credible.  Unfortunately, the individual who made the 
statement to the veteran did not testify before the Board or 
otherwise provide any evidence to support the credibility of 
the statements made to the veteran about when VA received the 
claim at issue.

The veteran's testimony that such a statement was made to him 
is not sufficient evidence to rebut the presumptions of 
regularity of VA receipt and processing of mail, since the 
Board has no opportunity to obtain the factual basis of the 
statement made to the veteran or to examine the credibility 
of the statement made to the veteran.

The established fact that the veteran intended to file the 
claim at issue prior to January 2004 is not sufficient to 
establish actual receipt of the claim by VA prior to that 
date.  The Board is bound by the law and is without authority 
to grant benefits on an equitable basis as if the claim were 
received prior to January 2004 based on the veteran's intent 
to submit the claim prior to that date.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 

It is unfortunate that, if the veteran's initial 
representative initially submitted the claim prior to January 
2004, or if the veteran's initial representative found 
evidence that the claim was received by VA prior to January 
2004, that representative was not personally available to 
testify before the Board.  The fact remains that no document 
was received by VA earlier than January 2004 that could be 
construed as a claim for service connection for multiple 
chemical sensitivities.  Therefore, January 2004 is the 
appropriate effective date for the grant of service 
connection, and the veteran's claim for an earlier effective 
date for the grant of service connection is denied.




ORDER

An effective date earlier than January 8, 2004 for a grant of 
service connection for multiple chemical sensitivities is 
denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


